DETAILED ACTION

Remarks
This Office action is responsive to applicant’s Response to Office Action filed on September 28, 2020.

Information Disclosure Statement
The IDS filed on November 13, 2020 and January 12, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 13, 18-20, 22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaun (US 2005/0233212) in view of Asao et al. (US 2007/0200101)
 	For claims 1 and 26:  Kaun teaches a button cell comprising a housing including a cell cup 28n, the cell cup having a flat bottom area, a cell cup casing, and a bottom edge forming a transition between the flat bottom area and the cell cup casing, and a cell top 28p, the cell top having a flat top area, a cell top casing having a first height, and a top edge forming a transition between the flat top area and the cell top casing, the cell cup casing and cell top casing aligned at 
For claims 1, 2, 6, 7 and 29:  Kaun does not explicitly teach a first or second output conductor welded to the first and second metallic film or mesh and the first of the flat bottom area or the flat top area.  However, in Asao, a first output conductor 412 and second output conductor 413 is each welded to an electrode. (Asao in [0099-0100], [0154]).  Furthermore, a portion of a first output conductor or the second output conductor that lies flat between the end face of the electrode-separator assembly winding is welded to one of the flat bottom area or the flat top area. ([0099-0100], [0159], Fig. 5)  It is asserted that the first output conductor and the second output conductor are pressed against the cell cup and the cell top to facilitate the welding.  The skilled artisan would find obvious to modify Kaun by welding the first output conductor or the second output conductor to the first or second metallic film or mesh and to one of the flat bottom area or the flat top area in order to connect the output conductor to the negative electrode and subsequently to the negative electrode cap and in order to connect the negative electrode or positive electrode to the negative electrode cap or positive electrode cap. ([0104], [0159]) 
  	For claims 1, 2, 24, 25:  Kaun does not explicitly an insulator disposed between the end face of the electrode-separator assembly winding and the first output conductor.  However, Asao teaches a first and second insulator 411, where the first insulator lies between the end face of the 
 	For claim 3:  The first electrode material is a lithium-intercalating electrode material and the button cell is a rechargeable lithium-ion button cell. (Kaun in [0096], [0110])
 	For claims 4 and 5:  Kaun does not explicitly teach the first and second metallic film or mesh includes a first or second edge extending in the spiral shape and disposed adjacent to the end face of the electrode-separator assembly winding and so that the insulator is disposed between the first/second edge of the first/second metallic film or mesh and the first/second of the flat bottom area or the flat top area to which the first/second output conductor is welded. However, this configuration is taught by Asao. (Asao in Fig. 5)  The skilled artisan would find obvious to dispose the insulator between the first/second edge of the first/second metallic film or mesh and the first/second of the flat bottom area or the flat top area.  The motivation for such a modification is to allow for the electrode stack to be isolated from the positive electrode cap side by the insulating plate 411. ([0103])
 	 For claim 8:  Kaun does not explicitly teach the cell cup casing to have a first height, wherein the cell top casing has a second height, and wherein the cell cup casing and the cell top casing overlap in a radial direction throughout an overlap area that extends in an axial direction parallel to the axis of the electrode-separator assembly winding, the overlap area having a third  

    PNG
    media_image1.png
    464
    400
    media_image1.png
    Greyscale

Furthermore, it would not require undue experimentation at least for the skilled artisan working within known prior art conditions through routine experimentation to optimize the relative heights for the overlap, absent of a showing of evidence or unexpected results indicating that the claimed third height is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	For claim 9:  As to an interference fit, the skilled artisan would find obvious that an interference fit is between the cell cup casing and the cell top casing as Kaun teaches a gas-tight seal, which would not be present were it not for an interference or tight fit. (Kaun in [0084]).
 	For claims 12, 13 and 28:  In Kaun, an insulating seal 32 is disposed between the cell cup casing and the cell top casing in the axially extending overlap area and is disposed on an inner 
 	For claim 18:  In Kaun, as the insulating seal is a thermoplastic such as polyethylene, it is asserted that the insulating seal is a film seal. (Kaun in [0109])
 	For claims 19-20:  The electrode-separator assembly winding further includes a winding core 24, or, does not include a winding core once the mandrel or core is removed. (Kaun in [0102], [0109])
	For claim 22:  In Kaun, the separator includes multiple separator layers such as polyethylene/polypropylene. (Kaun in [0094])  The multi-layer assembly has the sequence positive electrode 12p/separator layer 14/negative electrode 12n/separator layer 14. (Fig. 11) 
 	For claim 27:  In Kaun, the cell cup casing includes a circular cut edge at an opposite end of the casing from the bottom edge, at least a portion of the cell top casing has an essentially cylindrical geometry, and the cell circular cut edge is pressed against the portion of the cell top casing having the essentially cylindrical geometry. (Fig. 11, as annotated above)   

s 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaun (US 2005/0233212) in view of Asao et al. (US 2007/0200101), and further in view of Wyser (US Pat. 4,520,085)
The teachings of Kaun and Asao are discussed above.
 For claims 10 and 11:  Kaun does not explicitly a part of the cell cup casing is drawn radially inward and wherein the part of the cell cup casing that is drawn radially inward at least partially lies, in the axial direction, outside of the axially extending overlap area.  However, Wyser in the same field of endeavor teaches drawing a first region of a cell cup casing radially inward, the first region being outside of an overlap area. (Wyser in Fig. 6, col. 6 lines 4-13)  The skilled artisan would find obvious to further modify Kaun by drawing the cell cup radially inward.  The motivation for such a modification is to achieve a full-face press fit and obtain a hermetical sealing. (col. 6 lines 20-25)  
 	
Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaun (US 2005/0233212) in view of Asao et al. (US 2007/0200101), and further in view of Anderson et al. (US 2005/0064283)
The teachings of Kaun and Asao are discussed above.
	For claims 14-17:  Kaun does not explicitly teach the first portion of the insulating seal to have a final thickness (5 µm to 225 µm, 15 µm to 175 µm) in the axially extending overlap area that is compressed to 10% to 90% of an initial thickness (50 µm to 250 µm) of the first portion of the insulating seal.  However, it is asserted that optimization of the insulating seal thickness through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  To this end, Anderson teaches a radially compressed gasket between a cell top casing and a cell cup casing being compressed to a reduced thickness with respect to its initial thickness (“free state”). (Anderson in [0031])  The skilled artisan would find as obvious to optimize the radius difference in Kaun in order to successfully provide a seal function and overcome leakage. (Anderson in [0007-0008])

Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaun (US 2005/0233212) in view of Asao et al. (US 2007/0200101), and further in view of Cantave. (US Pat. 6,443,999)
The teachings of Kaun and Asao are discussed above.
For claims 21 and 23:  The first or second metallic film or mesh is a metallic ribbon having a thickness in the range of 10 µm to 1000 µm.  Kaun does not explicitly teach the separator to have a thickness in the range of 3 µm to 100 µm.  However, Cantave teaches a separator 50 of 25 µm thickness, which lies inside the claimed ranges. (Cantave in col. 5 lines 25-28)  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness ” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, the skilled 

	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaun (US 2005/0233212) in view of Asao et al. (US 2007/0200101), and further in view of Carmichael et al. (US Pat. 3,069,489)
	The teachings of Kaun and Asao are discussed above.
	As previously discussed, in Kaun, the cell cup casing includes a circular cut edge at an opposite end of the casing from the bottom edge.  Kaun does not explicitly teach the cut edge beaded over a portion of the cell top casing.   However, Carmichael in the same field of endeavor teaches radial forces “radial squeeze” applied to a battery container including a cut edge of a cell cup which results in the cut edge beaded over a portion of the cell top casing. (Carmichael in Fig. 3, col. 1 lines 57-72)  The skilled artisan would find obvious to modify Kaun with a beaded cut edge.  The motivation for such a modification is to effect the tightest seal possible between the container and cover. (col. 2 lines 49-56)

Terminal Disclaimer
The terminal disclaimer filed on September 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,496,581 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the rejection of claims 1-30 on the ground of nonstatutory double 

Response to Arguments
 	Applicant's arguments filed with the present response have been fully considered but they are not persuasive.  Applicant submits that Kaun teaches away from using an intermediary component (such as the negative and positive leads of Asao) to connect an electrode to the corresponding electrode cup since Kaun teaches that directly connecting the electrodes to corresponding electrode cups provides for very large amounts of edge contact between the electrodes in the rolled-ribbon electrode assembly 22 and corresponding cell housing portions 28p and 28n and provides for short electronic current flow paths along the lengths of the electrodes.  This argument has been fully considered but is not found persuasive.  The argument that Kaun teaches away from using an intermediary component has been weighed against the suggestive power of Kaun and Asao in light of their respective teachings and in consideration of the degree to which one reference might discredit the other. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991)  To this end, even if, as applicant contends, that “it would prevent current flow from current collectors of the rolled-ribbon electrode assembly 22 of Kaun to the metal cups 28n or 28p of Kaun thereby eliminating (i) the large amounts of edge contact between the electrodes in the rolled-ribbon electrode assembly 22 and corresponding cell housing portions (i.e. the metal cups 28p and 28n) and (ii) the short electronic current flow paths along the lengths of the electrodes”, at the same time it would also prevent a short circuit by isolating the positive electrode from negative cap side and the negative electrode from the positive cap side when Kaun is modified with first and second insulators as taught by Asao and   
 	For Asao, applicant submits that the use of electrode leads to connect electrode to corresponding electrode caps does not provide either (i) large amounts of edge contact between said electrodes and corresponding electrode caps or (ii) a short electronic current flow path (from an electrode to a corresponding electrode cap) along the length of the such electrodes.  And for the modification of Kaun in view of Asao, applicant submits that providing an insulator would prevent current flow from current collectors of the rolled-ribbon electrode assembly 22 of Kaun to the metal cups 28n or 28p of Kaun thereby eliminating (i) the large amounts of edge contact between the electrodes in the rolled-ribbon electrode assembly 22 and corresponding cell housing portions and (ii) the short electronic current flow paths along the lengths of the electrodes and to do so would further prevent the advantages emphasized in the disclosure of Kaun from being realized.  Each of these arguments has been fully considered but is not found persuasive.  It appears to the examiner that each these arguments is complementary to applicant’s earlier argument that Kaun provides for very large amounts of edge contact between the electrodes and short electronic current flow paths along the lengths of the electrodes which somehow precludes modification in view of Kaun.  The argument, having already been addressed above, is not found persuasive for the same reasons.  It is further asserted that a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
It is noted that the argument submitted for Wyser, Anderson and Cantave merely asserts that these references fail to remedy alleged differences in Kaun and Asao as otherwise maintained in the present Office action towards the present claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722